***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       DREY ANDRADE v. LEGO SYSTEMS, INC.
                  (AC 41322)
                        Lavine, Moll and Bear, Js.

                                 Syllabus

The plaintiff brought this action against the defendant for alleged employ-
   ment discrimination after the defendant terminated his employment,
   claiming that the defendant had discriminated against him on the basis
   of his sexual orientation in violation of statute (§ 46a-60 [a] [1]). The
   trial court granted the defendant’s motion for summary judgment and
   rendered judgment thereon, from which the plaintiff appealed to this
   court. He claimed that the trial court improperly determined that there
   was insufficient evidence from which a reasonable jury could conclude
   that the circumstances surrounding the termination of his employment
   could give rise to an inference of discrimination on the basis of his
   sexual orientation. Held that trial court properly rendered summary
   judgment in favor of the defendant; that court’s memorandum of decision
   thoroughly addressed the claim and arguments raised in this appeal,
   and this court adopted the trial court’s well reasoned decision as a
   proper statement of the facts and applicable law on the issues.
          Argued February 7—officially released March 19, 2019

                            Procedural History

   Action to recover damages for alleged employment
discrimination, and for other relief, brought to the Supe-
rior Court in the judicial district of Hartford, where the
court, Bright, J., granted the defendant’s motion for
summary judgment and rendered judgment thereon,
from which the plaintiff appealed to this court.
Affirmed.
   James V. Sabatini, for the appellant (plaintiff).
  Victoria Woodin Chavey, with whom was Collin
O’Connor Udell, for the appellee (defendant).
  Scott Madeo filed a brief for the Commission on
Human Rights and Opportunities as amicus curiae.
                          Opinion

  PER CURIAM. In this employment discrimination
action, the plaintiff, Drey Andrade, appeals from the
summary judgment rendered by the trial court in favor
of the defendant, Lego Systems, Inc. On appeal, the
plaintiff claims that the trial court improperly con-
cluded that there was insufficient evidence from which
a reasonable jury could conclude that the circum-
stances surrounding the defendant’s termination of the
plaintiff’s employment could give rise to an inference
of discrimination on the basis of his sexual orientation.
We affirm the judgment of the trial court.
   The record and the trial court’s opinion reveal the
following relevant facts and procedural history. The
plaintiff was employed by the defendant on or about
October 12, 2009, as Distribution Operations Manager
CED. In that position, the plaintiff reported to the defen-
dant’s Director of Distribution, Americas (director). In
his complaint, the plaintiff alleged that he is a homosex-
ual and that the defendant was aware of his sexual
orientation. He further alleged that the director treated
him in an adversely different manner than she treated
other employees who reported directly to her. During
a performance review in September, 2010, the director
informed the plaintiff that his performance with respect
to his communication skills, collaboration, and trust
building with his manager and employees whom he
supervised was deficient, and that he needed to
improve. She provided him with a performance plan. In
subsequent performance reviews, the director informed
the plaintiff of her continuing concerns regarding his
job performance and once offered to transfer him to
another position where he could apply his operational
strengths, but would be free from managing other
employees. The plaintiff addressed some of his deficient
performance issues, but concerns remained. The plain-
tiff was again placed on a performance plan, which he
did not satisfactorily address. The defendant terminated
the plaintiff’s employment on May 9, 2013.
   The plaintiff commenced an action against the defen-
dant on August 22, 2014, alleging that the defendant
discriminated against him on the basis of his sexual
orientation in violation of General Statutes § 46a-60 (a)
(1). After the pleadings were closed, the defendant filed
a motion for summary judgment, claiming that judg-
ment should be rendered in its favor because the plain-
tiff had failed to present evidence from which a rational
fact finder could infer that the defendant terminated
his employment on the basis of his sexual orientation.
On January 26, 2018, the trial court granted the defen-
dant’s motion for summary judgment. The plaintiff
appealed.
  On the basis of our review of the record, the briefs,
and the arguments of the parties, we conclude that the
judgment of the trial court should be affirmed. Because
the court’s memorandum of decision thoroughly
addresses the claim and arguments raised in this appeal,
we adopt its well reasoned decision as a proper state-
ment of the facts and the applicable law on the issues.
See Andrade v. Lego Systems, Inc., Superior Court,
judicial district of Hartford, Docket No. CV-XX-XXXXXXX-
S (January 26, 2018) (reprinted at 188 Conn. App.        ,
    A.3d      ). It would serve no useful purpose for this
court to engage in any further discussion. See, e.g.,
Samakaab v. Dept. of Social Services, 178 Conn. App.
52, 54, 173 A.3d 1004 (2017); see also Woodruff v.
Hemingway, 297 Conn. 317, 321, 2 A.3d 857 (2010).
  The judgment is affirmed.